
	

115 S3730 IS: Rightfully Investing in Supporting Educators Act
U.S. Senate
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3730
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2018
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a refundable tax credit for certain teachers
			 as a supplement to State efforts to provide teachers with a livable wage.
	
	
 1.Short titleThis Act may be cited as the Rightfully Investing in Supporting Educators Act or the RISE Act. 2.Refundable teacher tax credit (a)Allowance of tax credit (1)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
					
						36C.Teacher tax credit
 (a)Credit allowedIn the case of an individual who is an eligible elementary or secondary school teacher or an early childhood educator during school years ending with or within the taxable year, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the applicable amount.
							(b)Applicable amount
 (1)In generalFor purposes of subsection (a), the applicable amount is— (A)$12,500, in the case of an individual who is—
 (i)an eligible elementary or secondary teacher, or (ii)an early childhood educator with a bachelor's degree, and
 (B)$8,000, in the case of any eligible early childhood educator not described in subparagraph (A)(ii). (2)Limitations (A)In generalThe amount under paragraph (1)(A) shall be reduced (but not below zero) by the sum of—
 (i)$100 for each percentage point by which the student poverty ratio at the qualifying school (in the case of an eligible elementary or secondary teacher) or the subsidized student ratio at the early childhood education center (in the case of an early childhood educator with a bachelor's degree) at which the individual is employed is below 100 percent, and
 (ii)$300 for each percentage point by which the student poverty ratio at the qualifying school (in the case of an eligible elementary or secondary teacher) or the subsidized student ratio at the early childhood education center (in the case of an early childhood educator with a bachelor's degree) at which the individual is employed is below 75 percent.
 (B)Early childhood educators without a bachelor's degreeThe amount under paragraph (1)(B) shall be reduced (but not below zero) by $320 for each percentage point by which the subsidized student ratio at the early childhood education center at which the individual is employed is below 75 percent.
 (c)Definitions relating to eligible elementary or secondary school teachersFor purposes of this section— (1)Eligible elementary or secondary school teacher (A)In generalThe term eligible elementary or secondary school teacher means an individual who—
 (i)is a teacher of record who provides direct classroom teaching (or classroom-type teaching in a nonclassroom setting) in a qualifying school for not less than 90 percent of the normal or statutory number of hours of work for a full-time teacher over a complete school year (as determined by the State in which the qualifying school is located), and
 (ii)is fully certified or licensed to teach in the State in which the qualifying school is located in the subject area in which the individual is the teacher of record.
 (B)Teacher of recordFor purposes of subparagraph (A), the term teacher of record means a teacher who has been assigned the responsibility for specified pupils’ learning in a grade, subject, or course as reflected on the school’s official record of attendance.
									(2)Qualifying school
 (A)In generalIn this section, the term qualifying school means, with respect to any school year— (i)a public secondary school that—
 (I)has a student poverty ratio of 50 percent or greater, and (II)is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965,
 (ii)a public secondary school served by an educational service agency, or location operated by an educational service agency, that—
 (I)has a student poverty ratio of 50 percent or greater, and (II)is served by a local educational agency that is eligible, for the year in which the determination is made, for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.),
 (iii)a public elementary school that— (I)has a student poverty ratio of 50 percent or greater, and
 (II)is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965,
 (iv)a public elementary school served by an educational service agency, or a location operated by an educational service agency, that—
 (I)has a student poverty ratio of 50 percent or greater, and
 (II)is served by a local educational agency that is eligible, for the year in which the determination is made, for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.),
 (v)an elementary school or secondary school that is funded by the Bureau of Indian Education and that— (I)has a student poverty ratio of 50 percent or greater, and
 (II)is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965, or
 (vi)an early childhood education program or center which has a student poverty ratio of 50 percent or greater.
 (B)ESEA definitionsIn this paragraph, the terms educational service agency, elementary school, poverty line, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.).
									(3)Student poverty ratio
 (A)In generalThe term student poverty ratio means, with respect to any qualifying school, the ratio (expressed as a percentage) of— (i)the total number of children served at such school meeting at least one measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)(A)), to
 (ii)the total number of children served at such school. (B)Determination of ratioIn determining the student poverty ratio with respect to a qualifying school under subparagraph (A), the Secretary shall use the same measure of poverty as is used for purposes of determining the allocation of funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) with respect to the qualifying school.
									(d)Definitions relating to early childhood educators
 (1)Early childhood educatorThe term early childhood educator means a teacher who— (A)has obtained an associate's degree or higher, and
 (B)has primary responsibility for the learning and development of children at an early childhood education center that has a subsidized student ratio of not less than 50 percent.
 (2)Early childhood education centerThe term early childhood education center means a center that provides early childhood education and is licensed by the State in which the center is located.
 (3)Subsidized student ratioThe term subsidized student ratio means, with respect to an early childhood education center, the ratio of children served at such center who receive services for which financial assistance is provided in accordance with the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et seq.) or the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).
								(e)Inflation adjustment
 In the case of any taxable year beginning after 2018, each of the dollar amount in paragraphs (1) and (2) of subsection (b) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting in subparagraph (A)(ii) thereof calendar year 2017 for calendar year 2016.
								.
				(2)Conforming amendments
 (A)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
						Sec. 36C. Teacher tax credit..
 (B)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (C)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (b)Information sharingThe Secretary of Education shall provide such information as necessary to the Secretary of the Treasury (or the Secretary's delegate) for purposes of determining whether a school is a qualifying school (as defined in section 36C of the Internal Revenue Code of 1986, as added by subsection (a)).
 (c)Supplementation of State and local educational fundsA State educational agency or local educational agency (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.)) shall not reduce or adjust any teacher pay or teacher loan forgiveness program due to the eligibility of teachers within the jurisdiction of such agency for the tax credit under section 36C of the Internal Revenue Code of 1986. Each State educational agency and local educational agency (as so defined), upon request by the Secretary of the Treasury, shall demonstrate that the methodology used to allocate teacher pay and teacher loan forgiveness (if applicable) to qualifying schools (as defined in section 36C(c)(2) of such Code) ensures that each such school receives the same State and local funds for teacher compensation it would receive if the credit under such section 36C had not been enacted.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
